DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the application filed on 03/26/2021.  Claims 1-18 are currently pending and have been examined.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-10, 12, 15, and 17-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wang (US Patent No. 10,894,306), hereinafter referred to as Wang.
	Regarding claim 1, Wang teaches, a puller (fig 1, 1) comprising: 
	a collar (fig 1, 10) comprising slots (fig 2, 17) and pivotal connectors located corresponding to the slots (fig 2, 70); 
	claws pivotally connected to the pivotal connectors (fig 1, 12), wherein each of the claws comprises a protuberance movable in a corresponding one of the slots (fig 2, 31); 
	a synchronizer (40) comprising a receiving portion for receiving the protuberances (41), wherein the synchronizer is movable in the collar between an opening position and a closing position (figs 3 and 4, 41 moves up a down opening the jaws), wherein the synchronizer opens the claws by the protuberances in the opening position (fig 4, when 41 is down the jaws are open), wherein the synchronizer closes the claws by the protuberances in the closing position (fig 3, when 41 is up the jaws are closed); and 
	an abutting assembly extensible from the collar (fig 1, 50 and 45).
	Regarding claim 2, Wang further discloses the puller according to claim 1, wherein each of the pivotal connectors comprises two lugs (fig 2, 14), wherein each of the slots is located between the lugs of a corresponding one of the pivotal connectors (fig 2, 17 is between 14), wherein each of the claws is located between and pivotally connected to the lugs of a corresponding one of the pivotal connectors (fig 2, 31 is between 14 and in 17).
	Regarding claim 3, Wang further discloses the puller according to claim 2, wherein each of the lugs comprises an aperture (fig 2, 13), wherein each of the claws comprises an aperture for receiving a pivot extending throughout the aperture of a corresponding one of the lugs (fig 2, 31 comprises an aperture that lines up with 13 and where 70 is inserted).
	Regarding claim 4, Wang further discloses the puller according to claim 1, wherein each of the slots comprises a closing limit for limiting closing of a corresponding one of the claws (fig 3, the closing limit is the base of the slot where 12 contacts the collar) and an opening limit for limiting opening of a corresponding one of the claws (fig 4, the opening limit is the base of the slot to which 41 contacts and limits the opening of the jaws).
	Regarding claim 5, Wang further discloses the puller according to claim 4, wherein the closing limit extends away from the opening limit of each of the slots as they extend to an internal face of the collar from an external of the collar to allow the claws to pivot in a large range (figs 3 and 4, the closing limit is further radially from the opening limit surface of figure 4).
	Regarding claim 6, Wang further discloses the puller according to claim 1, further comprising a first disc connected to the collar (fig 2, 45) and a second disc connected to the synchronizer (fig 2, 50), wherein the first and second discs are pushed toward each other to move the collar toward the synchronizer (see annotated fig 2, 45 and 50 and pushed towards each other a spring, item A).

	Regarding claim 7, Wang further discloses the puller according to claim 6, further comprising at least one screw for interconnecting the first and second discs (fig 2, 3).
	Regarding claim 8, Wang further discloses the puller according to claim 7, wherein the first disc comprises at least one aperture (fig 2, 46), wherein the second disc comprises at least one screw hole (fig 2, holes for 3), wherein the screw is inserted in the screw hole of the second disc via the aperture of the first disc to keep the first and second discs together and allow the first and second discs to move relative to each other (fig 2, 3 is connected to 41 which connects to 10 via intermediate members).
	Regarding claim 9, Wang further discloses the puller according to claim 1, wherein the receiving portion of the synchronizer comprises bores for receiving the protuberances of the claw (fig 2, 44).
	Regarding claim 10, Wang further discloses the puller according to claim 1, further comprising a spring located between the synchronizer and the collar so that the spring tends to push the synchronizer away from the collar, thereby closing the claws (see annotated fig 2, item A).
	Regarding claim 12, Wang further discloses the puller according to claim 1, wherein the abutting assembly comprises: a cylinder inserted in and connected to the collar (fig 2, 50); a piston tube extensible from the cylinder (fig 2, 18); and a rod extensible from the piston tube to abut (fig 2, 20).
	Regarding claim 15, Wang further discloses the puller according to claim 12, wherein the piston tube and the rod together form a hydraulic device (col 4, lines 42-43, 20 is a hydraulic rod).
	Regarding claim 17, Wang further discloses the puller according to claim 12, wherein the piston tube comprises a thread formed on an internal face (fig 2, 11), wherein the rod is a threaded rod engaged with the thread of the piston tube (fig 2, 11 is threaded to 20).
	Regarding claim 18, Wang further discloses the puller according to claim 12, wherein abutting assembly further comprises: a cap comprising a first end in contact with the synchronizer and a second end opposite to the first end (fig 2, 60), wherein rod extends throughout the cap (fig 2, 20); and a restraint movably connected to the rod between a restraining position and a releasing position (fig 2, 18), wherein the restraint pushes the collar that in turn pushes the synchronizer toward the collar to open the claws when the restraint is in the restraining position (fig 2, 18, pushes on to 50), wherein the restraint allows the rod to extend from the piston tube without pushing the cap when the restraint is in the releasing position (fig 2, 60 is adjusted onto 50).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Wang (US Patent No. 10,894,306) alone.
	Regarding claim 11, Wang discloses the elements of the claimed invention as stated above in claim 10, but does not explicitly disclose wherein the spring is a compression spring, however the spring of wang appears to be a compression spring (see annotated fig 2, item A is a spring with space between the coils).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang to incorporate the spring to be a compression spring because a compression spring provides restorative forces in both directions which enhances the gripping force of the claws.
	Claims 13-14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US Patent No. 10,894,306) as applied to claim 1, and in view of McPeak et al (US Patent No. 5,419,027), hereinafter referred to as Wang and McPeak.
	Regarding claim 13, Wang discloses the elements of the claimed invention as stated above in claim 12, but does not explicitly disclose the cylinder and the piston tube together form a hydraulic device.
	McPeak teaches a hydraulic puller comprising:
	a collar comprising slots (fig 1, 12) and pivotal connectors located corresponding to the slots (fig 1, 18); 
	claws pivotally connected to the pivotal connectors (fig 1, 50);
	a synchronizer (fig 1, 28); and 
	an abutting assembly extensible from the collar (fig 1, 30), wherein the abutting assembly comprises: a cylinder inserted in and connected to the collar (fig 1, 20); a piston tube extensible from the cylinder (fig 1, 32); and a rod extensible from the piston tube to abut (fig 1, 26), wherein the cylinder and the piston tube together form a hydraulic device (col 4, lines 33-35).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang with the teachings of McPeak to incorporate the cylinder and piston tube together form a hydraulic device because the hydraulic portion allows the present invention to provide a puller which may be increase the force required to remove the object from the shaft (col 4, lines 34-35, summarized).
	Regarding claim 14, Wang discloses the elements of the claimed invention as stated above in claim 12, but does not explicitly disclose the cylinder and the piston tube together form a pneumatic device.
	McPeak teaches a hydraulic puller comprising:
	a collar comprising slots (fig 1, 12) and pivotal connectors located corresponding to the slots (fig 1, 18); 
	claws pivotally connected to the pivotal connectors (fig 1, 50);
	a synchronizer (fig 1, 28); and 
	an abutting assembly extensible from the collar (fig 1, 30), wherein the abutting assembly comprises: a cylinder inserted in and connected to the collar (fig 1, 20); a piston tube extensible from the cylinder (fig 1, 32); and a rod extensible from the piston tube to abut (fig 1, 26), wherein the cylinder and the piston tube together form a pneumatic device (col 4, lines 36-38).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang with the teachings of McPeak to incorporate the cylinder and piston tube together form a pneumatic device because the pneumatic portion allows the present invention to provide a puller which may be easily and inexpensively used (col 2, lines 53-55, summarized).
	Regarding claim 16, Wang discloses the elements of the claimed invention as stated above in claim 12, but does not explicitly disclose the piston tube and the rod together form a pneumatic device.
	McPeak teaches a hydraulic puller comprising:
	a collar comprising slots (fig 1, 12) and pivotal connectors located corresponding to the slots (fig 1, 18); 
	claws pivotally connected to the pivotal connectors (fig 1, 50);
	a synchronizer (fig 1, 28); and 
	an abutting assembly extensible from the collar (fig 1, 30), wherein the abutting assembly comprises: a cylinder inserted in and connected to the collar (fig 1, 20); a piston tube extensible from the cylinder (fig 1, 32); and a rod extensible from the piston tube to abut (fig 1, 26), wherein the piston tube and the rod together form a pneumatic device (col 4, lines 36-38).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang with the teachings of McPeak to incorporate the cylinder and piston tube together form a pneumatic device because the pneumatic portion allows the present invention to provide a puller which may be easily and inexpensively used (col 2, lines 53-55, summarized).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Houg (US Patent No. 6,895,646) teaches a hydraulic puller comprising: a collar comprising slots (fig 2, 50) and pivotal connectors located corresponding to the slots (fig 2, 51); claws pivotally connected to the pivotal connectors (fig 2, 53); a synchronizer (fig 2, 55); and an abutting assembly extensible from the collar (fig 2, 2), wherein the abutting assembly comprises: a cylinder inserted in and connected to the collar (fig 2, 4); a piston tube extensible from the cylinder (fig 2, 22); and a rod extensible form the piston tube to abut (fig 2, 24), wherein the cylinder and the piston tube together from a hydraulic device (col 2, lines 65-67).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT NEIBAUR whose telephone number is (571)270-7979. The examiner can normally be reached M - F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571) 270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERT F NEIBAUR/Examiner, Art Unit 3723                                                                                                                                                                                                        

Ldw
/LEE D WILSON/Primary Examiner, Art Unit 3723                                                                                                                                                                                                        May 26, 2022